 

SUBLEASE AGREEMENT

 

This Sublease Agreement (“Sublease”), dated as of October 19, 2018 (“Effective
Date”), is by and between POLARITYTE, INC., a Delaware corporation, having an
office at 1960 South 4250 West, Salt Lake City, Utah 84104 (“Sublandlord”) and
PETER COHEN LLC, a __________ limited liability company, having an office at
__________ (“Subtenant”);

 

WHEREAS, Sublandlord is the tenant under that certain lease agreement dated
October ___, 2018 (“Primary Lease”) with LEFRAK SBN LIMITED PARTNERSHIP, a
Georgia limited partnership (“Prime Landlord”) for the lease of that certain
premises (“Demised Premises”) more particularly described in the Primary Lease
and located in the building having a street address of 40 West 57th Street in
the Borough of Manhattan, City of New York (“Building”); and

 

WHEREAS, Sublandlord desires to sublease a portion of the Demised Premises to
Subtenant, and Subtenant desires to sublease a portion of Demised Premises from
Sublandlord, in accordance with the terms and conditions of this Sublease.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Demise. Sublandlord hereby leases to Subtenant, and Subtenant hereby leases
from Sublandlord, the premises (“Subleased Premises”) shown on Exhibit A
attached to and made a part of this Sublease, comprising approximately 3,973.2
square feet of the Demised Premises.

 

2. Term.

 

(a) The term of this Sublease (“Term”) shall commence on the Effective Date and
will expire on the Expiration Date set forth in the Prime Lease (“Sublease
Expiration Date”).

 

(b) If for any reason the term of the Primary Lease is terminated prior to the
Sublease Expiration Date, this Sublease shall terminate on the date of such
termination and Sublandlord shall not be liable to Subtenant for such
termination.

 

3. Permitted Use. Subtenant shall use and occupy the Subleased Premises solely
in accordance with, and as permitted under, the terms of the Primary Lease and
for no other purpose.

 

4. Payment of Rent.

 

(a) Subtenant shall pay rent for the Premises provided in this Sublease, at the
initial annual fixed rental amount (the “Subtenant Fixed Rent”) of Sixty Dollars
($60.00) per square foot per annum. For all purposes of this Sublease, the
parties hereto hereby agree that the Subleased Premises contains approximately
3,973.20 rentable square feet. On the Effective Date, Subtenant shall only
occupy approximately twenty-three (23%) percent of the Subleased Premises (i.e.,
1,220.6 rentable square feet), but anticipates that it will expand and occupy
the remaining portions of the Subleased Premises over the Term. Accordingly,
Subtenant agrees that, commencing on the Effective Date, Subtenant shall pay
Fixed Rent for the Subleased Premises based on its actual occupancy thereof in
the annual amount of Seventy-Three Thousand Two Hundred Thirty-Six and 00/100
($73,236.00) Dollars ($6,103.00 per month).

 



 

 

 

(b) Subtenant covenants and agrees that, no later than forty (40) days prior to
the date on which it intends to occupy any additional portion of the Subleased
Premises, Subtenant shall notify Sublandlord of such proposed expansion (any, an
“Expansion Notice”), which notice shall describe in detail the area of the
Subleased Premises into which Subtenant is expanding. Following receipt of such
Expansion Notice from Subtenant, Sublandlord shall measure such expansion space
and notify Subtenant of (i) the size of the expanded portion of the Subleased
Premises, (ii) the resulting total rentable square footage which will be
thereafter occupied by Subtenant, and (iii) the revised annual and monthly
Subtenant Fixed Rent amounts, which amounts, as determined by Sublandlord, shall
be final and binding upon the parties, absent manifest error. Commencing on the
date on which Subtenant actually expands into such additional portion of the
Subleased Premises, Subtenant shall be liable to Sublandlord for all increased
Subtenant Fixed Rent on account of such expansion.

 

(c) Commencing on the date on which Subtenant actually expands into the entirety
of the Subleased Premises and so long as Subtenant occupies and uses all the
approximately 3,973.20 square feet of the Subleased Premises, the adjusted
annual fixed rental amount (the “Adjusted Subtenant Fixed Rent”) for the
Subleased Premises shall be of Fifty-Eight and 60/100’s Dollars ($58.60) per
square foot per annum, or the annual amount of Two Hundred Thirty-Two Thousand
Eight Hundred Twenty-Nine and 52/100 ($232,829.52) Dollars ($19,402.46 per
month). Subtenant shall be liable to Sublandlord for all Adjusted Subtenant
Fixed Rent on account of such expansion.

 

(d) Further, Subtenant shall pay its proportionate share of Additional Rent (as
that term is defined in the Primary Lease). Subtenant’s proportionate share
shall be calculated by dividing the square footage of the Subleased Premises by
the square footage of the Demised Premises. The amounts payable by Subtenant
hereunder shall be collectively referred to as “Shared Costs”. Based Rent and
Shared Costs shall be collectively referred to as “Rent”.

 

(e) Subtenant shall pay to Sublandlord the first monthly installment of Rent at
the time of execution and delivery of this Sublease by Subtenant to Sublandlord
and shall pay all other monthly installments of Rent no less than three business
days prior to the date same is due under the Primary Lease.

 

(f) All Rent shall be due and payable without demand therefor unless otherwise
designated by Sublandlord and without any deduction, offset, abatement,
counterclaim or defense. The monthly installments of Rent payable on account of
any partial calendar month during the Term of this Sublease, if any, shall be
prorated.

 

5. Incorporation of Primary Lease by Reference.

 

(a) The terms, covenants and conditions of the Primary Lease are incorporated
herein by reference, except to the extent they are expressly deleted or modified
by the provisions of this Sublease. Every term, covenant and condition of the
Primary Lease binding upon or inuring to the benefit of Prime Landlord shall, in
respect of this Sublease, be binding upon or inure to the benefit of Sublandlord
and every term, covenant and condition of the Primary Lease binding upon or
inuring to the benefit of Sublandlord shall (as the tenant under the Primary
Lease), in respect of this Sublease, be binding upon and inure to the benefit of
Subtenant. Whenever the term “Owner” appears in the Primary Lease, the word
“Sublandlord” shall be substituted therefore; whenever the term “Tenant” appears
in the Primary Lease, the word “Subtenant” shall be substituted therefore;
whenever the word “Premises” appears in the Primary Lease, the word “Subleased
Premises” shall be substituted therefore.

 



2

 

 

(b) Notwithstanding the foregoing, (i) the following numbered paragraphs of the
Primary Lease shall not apply to this Sublease: 2A(2), 6B, 11, 22, 23 and 28,
and (ii) the time limits contained in the Primary Lease for Sublandlord, as
tenant, to give notices, make demands or perform any act, covenant or condition
or to exercise any right, remedy or option, are modified herein by shortening
the same in each instance by three business days. In case such time limits in
the Primary Lease are for less than three business days, those time limits are
modified herein by shortening the same by 50%. If any of the express provisions
of this Sublease shall conflict with any of the provisions of the Primary Lease,
the provisions of the Primary Lease shall govern.

 

(c) If Sublandlord becomes aware of a default by the Prime Landlord under the
Primary Lease, Sublandlord will give written notice thereof to Subtenant within
three business days after Sublandlord becomes aware of such default.

 

6. Subordination to Primary Lease. This Sublease is subject and subordinate to
the Primary Lease. A copy of the Primary Lease is attached hereto as Exhibit B
and made a part of this Sublease.

 

7. AS-IS Condition. Subtenant accepts the Subleased Premises in its current,
“as-is” condition. Sublandlord shall have no obligation to furnish or supply any
work, services, furniture, fixtures, equipment or decorations, except
Sublandlord shall deliver the Subleased Premises in broom clean condition. On or
before the Sublease Expiration Date or earlier termination or expiration of this
Sublease, Subtenant shall restore the Subleased Premises to the condition
existing as of the Effective Date, ordinary wear and tear excepted. The
obligations of Subtenant hereunder shall survive the expiration or earlier
termination of this Sublease.

 

8. Alterations. Subtenant will not make any alterations, additions, or
improvements to the Subleased Premises without Sublandlord’s prior written
consent, which consent Sublandlord may withhold in its reasonable discretion.

 

9. Performance By Sublandlord. Notwithstanding any other provision of this
Sublease, Sublandlord shall have no obligation (a) to furnish or provide, or
cause to be furnished or provided, any repairs, restoration, alterations or
other work, or electricity, heating, ventilation, air-conditioning, water,
cleaning or other utilities or services, or (b) to comply with or perform or,
except as expressly provided in this Sublease, to cause the compliance with or
performance of, any of the terms and conditions required to be performed by
Prime Landlord pursuant to the terms of the Primary Lease. Subtenant hereby
agrees that Prime Landlord is solely responsible for the performance of the
foregoing obligations. Notwithstanding the foregoing, upon the written request
of Subtenant, Sublandlord shall make a written demand upon Prime Landlord to
perform its obligations under the Primary Lease with respect to the Subleased
Premises if Prime Landlord fails to perform same within the time frame and in
the manner required pursuant to the Primary Lease; provided, however, Subtenant
shall not be required to bring any action against the Prime Landlord to enforce
its obligations. In the event Sublandlord makes written demand upon Prime
Landlord or brings an action against Prime Landlord to enforce Prime Landlord’s
obligations under the Primary Lease with respect to the Subleased Premises, all
costs and expenses (including without limitation reasonable attorneys’ fees and
expenses) so incurred by Sublandlord in connection therewith shall be deemed
additional rent and shall be due and payable by Subtenant to Sublandlord within
ten days after notice from Sublandlord.

 



3

 

 

10. No Privity of Estate; No Privity of Contract. Nothing in this Sublease shall
be construed to create privity of estate or privity of contract between
Subtenant and Prime Landlord.

 

11. No Breach of Primary Lease. Subtenant shall not do or permit to be done any
act or thing, or omit to do anything, which may constitute a breach or violation
of any term, covenant or condition of the Primary Lease, notwithstanding such
act, thing or omission is permitted under the terms of this Sublease.

 

12. Subtenant Defaults.

 

(a) If Subtenant fails to cure a default under this Sublease within any
applicable grace or cure period contained in the Primary Lease (as such
applicable grace or cure period is modified by Section 5 above), Sublandlord,
after three days’ notice to Subtenant, shall have the right, but not the
obligation, to seek to remedy any such default on the behalf of, and at the
expense of, Subtenant, provided, however, that in the case of: (i) a life safety
or property related emergency; or (ii) a default which must be cured within a
time frame set forth in the Primary Lease which does not allow sufficient time
for prior notice to be given to Subtenant, Sublandlord may remedy any such
default without being required first to give notice to Subtenant. Any reasonable
cost and expense (including without limitation reasonable attorneys’ fees and
expenses) so incurred by Sublandlord shall be deemed additional rent and shall
be due and payable by Subtenant to Sublandlord within ten days after notice from
Sublandlord.

 

(b) If Subtenant fails to pay any installment of Rent within three business days
after the due date of such payment, Subtenant shall pay to Sublandlord, as
additional rent, a “late charge” of $0.10 for every dollar of an installment so
overdue for the purposes of defraying the expense of handling such delinquent
payment.

 

(c) If Subtenant fails to pay any installment of Rent within three business days
from the due date of such payment, in addition to the payment of the late charge
set forth immediately above, Subtenant shall also pay to Sublandlord, as
additional rent, interest at the Default Rate (hereinafter defined) from the due
date of such payment to the date payment is made. “Default Rate” shall mean a
rate per annum equal to the lesser of: (i) 5% in excess of the prime rate of The
Wall Street Journal on the due date of such Rent; and (ii) the highest rate of
interest permitted by applicable laws.

 

(d) In case of any breach hereof by Subtenant, Sublandlord shall have all the
rights and remedies against Subtenant as would be available to the Prime
Landlord against Sublandlord (as the tenant under the Primary Lease) if such
breach were by Sublandlord.

 



4

 

 

13. Consents. Whenever the consent or approval of Sublandlord is required,
Subtenant shall also be obligated to obtain the written consent or approval of
Prime Landlord, if required pursuant to the terms of the Primary Lease.
Sublandlord shall promptly make such consent request on behalf of Subtenant and
Subtenant shall promptly provide any information or documentation that Prime
Landlord may request. Subtenant shall reimburse Sublandlord, not later than ten
days after written demand by Sublandlord, for any fees and disbursements of
attorneys, architects, engineers or others charged by Prime Landlord in
connection with any consent or approval. Sublandlord shall have no liability of
any kind to Subtenant for Prime Landlord’s failure to give its consent or
approval.

 

14. Assignment or Subletting. Except for Andover, a non-trading publicly-held
company, and ArmaVir Partners, LLC, a registered investment advisor, Subtenant
shall not sublet all or any portion of the Subleased Premises or assign,
encumber, mortgage, pledge or otherwise transfer this Sublease (by operation of
law or otherwise) or any interest therein, without the prior written consent of:
(a) Sublandlord, which consent may be withheld in its sole and absolute
discretion, and (b) Prime Landlord.

 

15. Indemnity. Subtenant agrees to indemnify, defend and hold harmless
Sublandlord and its officers, directors, managers, members, employees and
representatives from and against any and all claims, demands, causes of action,
costs, losses or expenses, including attorneys’ fees and other legal expenses
(with counsel reasonably acceptable to Sublandlord), or other liabilities for
damage to property or injury to, harassment of, or death of any person
(including any servant, agent or employee of Subtenant, and any servant, agent
or employee of any third party hired or retained by Subtenant) arising out of or
in consequence of Subtenant’s use of the Subleased Premises, the operation of
Subtenant’s business on the Subleased Premises (including any contamination of
the Subleased Premises or any other property resulting from the presence or use
of hazardous material caused or permitted by Subtenant), or any other acts or
omissions of the Subtenant or any third party hired or retained by Subtenant (or
any servant, agent or employee of any of them). Subtenant’s obligations
hereunder will survive the expiration or earlier termination of this Sublease.

 

16. Release. Subtenant hereby releases Sublandlord or anyone claiming through or
under Sublandlord by way of subrogation or otherwise. Subtenant hereby releases
Prime Landlord or anyone claiming through or under Prime Landlord by way of
subrogation or otherwise to the extent that Sublandlord releases Prime Landlord
pursuant to the terms of the Primary Lease. Subtenant shall cause its insurance
carriers to include any clauses or endorsements in favor of Sublandlord, Prime
Landlord and any additional parties, which Sublandlord is required to provide
pursuant to the provisions of the Primary Lease.

 

17. Right of Entry. Sublandlord reserves the right for itself, and its duly
authorized agents and representatives, at all reasonable times, to enter upon
the Subleased Premises for the purpose of inspecting and showing the Subleased
Premises to any prospective tenant or encumbrancer, and for all other reasonable
purposes. Nothing contained in this Section implies or imposes any duty on
Sublandlord to inspect the Subleased Premises.

 



5

 

 

18. Notices. All notices and other communications required or permitted under
this Sublease shall be given in the same manner as in the Primary Lease. Notices
shall be addressed to the addresses set forth below:

 

To Subtenant at:  

Peter Cohen LLC

______________________

______________________

      To Sublandlord at:   PolarityTE, Inc.     Attention: Paul Mann Chief
Financial Officer     40 West 57th Street, 23rd floor     New York, New York
10019       With a copy to:   PolarityTE, Inc.     Attention: Mark Lehman, Chief
Legal Counsel     40 West 57th Street, 23rd floor     New York, New York 10019

 

19. Brokers. Sublandlord and Subtenant each represent to the other that it has
not dealt with any broker in connection with this Sublease and the transactions
contemplated hereby. Sublandlord and Subtenant each indemnify and hold harmless
the other from and against all claims, liabilities, damages, costs and expenses
(including without limitation reasonable attorneys’ fees and other charges)
arising out of any claim, demand or proceeding for commissions, fees,
reimbursement for expenses or other compensation by any person or entity who
shall claim to have dealt with the indemnifying party in connection with the
Sublease. This Section shall survive the expiration or earlier termination of
this Sublease.

 

20. Entire Agreement. This Sublease contains the entire agreement between the
parties with respect to the subject matter contained herein and all prior
negotiations and agreements are merged herein. In the event any provisions of
this Sublease are held to be invalid or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions of this
Sublease shall remain unaffected.

 

21. Amendments and Modifications. This Sublease may not be modified or amended
in any manner other than by a written agreement signed by the party to be
charged.

 

22. Attorney Fees. If either Sublandlord or Subtenant institutes any action or
proceeding against the other party, or such party’s affiliates, relating to the
provisions of this Sublease or any default hereunder beyond any applicable
notice and cure periods, the non-prevailing party in such action or proceeding
shall reimburse the prevailing party in a final, non-appealable judgment for the
reasonable expenses of attorneys’ fees and all costs and disbursements incurred
therein by the prevailing party, including, without limitation, any such fees,
costs or disbursements incurred on any appeal from such action or proceeding.
The prevailing party shall recover all such fees, costs or disbursements as
costs taxable by the court in the action or proceeding itself without the
necessity for a cross action by the prevailing party. In addition to the
foregoing award of attorneys’ fees, costs and disbursements to the prevailing
party, the prevailing party shall be entitled to its reasonable attorneys’ fees,
costs and disbursements in any post judgment proceedings to collect or enforce
the judgment. This provision is separate and several and shall survive the
expiration of the Term.

 



6

 

 

23. Successors and Assigns. The covenants and agreements contained in this
Sublease shall bind and inure to the benefit of Sublandlord and Subtenant and
their respective permitted successors and assigns.

 

24. Counterparts. This Sublease may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original for all
purposes, and all such counterparts shall together constitute but one and the
same instrument. A signed copy of this Sublease delivered by either facsimile or
e-mail shall be deemed to have the same legal effect as delivery of an original
signed copy of this Sublease.

 

25. Defined Terms. All capitalized terms not otherwise defined in this Sublease
shall have the definitions contained in the Primary Lease.

 

26. Choice of Law. This Sublease shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of law rules.

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.



 

SUBLANDLORD:   SUBTENANT:       POLARITYTE, INC., a Delaware corporation   PETER
COHEN LLC, a __________ limited liability company           By: /s/ Paul Mann  
By:  /s/ Peter Cohen Print Name: Paul Mann   Print Name: Peter Cohen Title:
Chief Financial Officer   Title: Manager

 

7

 

 

exhibit a

 

[image_001.jpg]

 

 

 

 

exhibit b

 

Incorporated herein by this reference is the Agreement of Lease dated October
19, 2018, between LEFRAK SBN LIMITED PARTNERSHIP, a Georgia limited partnership,
and POLARITYTE, INC., a Delaware corporation.

 

 

 

 

